2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 1 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 1 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 2 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 2 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 3 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 3 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 4 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 4 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 5 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 5 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 6 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 6 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 7 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 7 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 8 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 8 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 9 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 9 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 10 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 10 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 11 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 11 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 12 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 12 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 13 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 13 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 14 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 14 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 15 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 15 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 16 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 16 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 17 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 17 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 18 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 18 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 19 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 19 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 20 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 20 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 21 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 21 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 22 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3 Filed 11/16/11 Page 22 of 22
2:19-cr-00722-DCN   Date Filed 08/23/19   Entry Number 1-2   Page 23 of 23




 Case 3:11-cr-00373-FDW-DSC Document 3-2 Filed 11/16/11 Page 1 of 1
